DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 2, 5-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425) in view of Umehara et al. (US 2014/0368426), and further in view of Abe (US 2013/0167069).
As per claim 1, Scott et al., hereinafter Scott, discloses a display device, comprising: 
	a display (Figure 1, item 110); 
	a communicator (Figure 10, item 112); and 
	a processor configured to: 

control the communicator to receive trigger information and motion information of an external device from the external device through the communicator, the trigger information being for triggering move of a display viewpoint area of the content being displayed on the display and the motion information of the external device indicating a motion direction of the external device (col. 16, line 46-49 where the user selects a desired viewpoint; col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions),
based on the trigger information and the motion information of the external device, control the display to move the display viewpoint area of the content being displayed on the display in a first direction corresponding to the motion direction of the external device (col. 16, line 46-49 where the user selects a desired viewpoint; col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions), and 
in response to a predetermined event being occurred, control the display to stop moving the display viewpoint area of the content on the display (Figure 8, item 66 where the change is terminated).  
It is noted Scott does not explicitly teach
 the user terminal is an external device, and to control the display to move the display viewpoint area of the content being displayed on the display in a first direction corresponding to the motion direction of the external device. 
However, this is known in the art as taught by Umehara et al., hereinafter Umehara. Umehara discloses an image processing method in which an external device 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Umehara into Scott because Scott discloses an image display method and Umehara discloses the image can be manipulated according to the manipulation of an external device for the purpose of providing enhanced viewing of image of interest.
It is further noted Scott and Umehara do not explicitly teach
wherein the processor is further configured to, based on the trigger information and the motion information of the external device being received from the external device, move the display viewpoint area in the first direction at a first moving speed based on receiving the motion information in which the external device is moved at a speed higher than a first threshold value, and move the display viewpoint area in the first direction at a second moving speed based on receiving the motion information in which the external device is moved at a speed lower than the first threshold value and higher than a second threshold value, and wherein the second moving speed is lower than the first moving speed.
However, this is known in the art as taught by Abe. Abe discloses a display control in which a display area is based on a first movement speed below a threshold and a second movement speed above the threshold (page 8, claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abe into Scott and Umehara because Scott and Umehara disclose an image display method and Abe further discloses the image speed can be controlled for the purpose of providing enhanced viewing of image of interest.
As per claim 2, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to, while the display viewpoint area of the content is being moved based on the first direction, move the display viewpoint area of the content based on a second direction being different from the first direction, until the predetermined event is occurred (Figure 8, item 68 where the process continues until the next update).  
As per claim 5, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Abe further discloses
based on a motion speed included in the motion information being greater than the first threshold value, set a speed which the display viewpoint area of the content is moved to the first moving speed, and based on the motion speed being lower than the first threshold value and higher than the second threshold value, set the speed at which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abe into Scott and Umehara because Scott and Umehara disclose an image display method and Abe further discloses the image speed can be controlled for the purpose of providing enhanced viewing of image of interest.

As per claim 6, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to enlarge or reduce the displayed content based on a third direction, until the predetermined event is occurred (Figure 8, item 68 where the process continues until the next update; col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions; Figure 10 where the input device could be wired or wireless).  
As per claim 7, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to continue moving the display viewpoint area of the content based on the first direction without additional motion information from the external device until the predetermined event is occurred (Figure 8, item 68 where the process continues until the next update).  
As per claim 8, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is configured to: moving the display viewpoint area of the content based on the first direction when the motion information newly received indicates no movement of the external device, until the predetermined event is occurred (Figure 8, item 68 where the process continues until the next update). 
As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control.
As per claim 9, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the motion information is obtained from a predetermined application installed in the external device (col. 18, line 50-54 and col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions).  
As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed Invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control.
Claims 10 and 11 are system claims with limitations similar to claims 1 and 2, respectively, therefore is similarly rejected as claims 1 and 2, respectively.

Claims 13, 14, 17, 18 and 19 are method claims with limitations similar to claims 1, 2, 5, 7 and 8, respectively, therefore, are similarly rejected as claims 1, 2, 5, 7 and 8, respectively.
As per claim 20, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 13, and Scott further discloses wherein the moving of the display viewpoint area further comprises continuously displaying on the display device the display viewpoint area while the moving is occurring (Figure 8 where the loop provides continuous displaying while the changing is occurring). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and Abe (US 2013/0167069) and further in view of Nagao et al. (US 2014/0092040).
As per claim 3, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1. 
It is noted Scott, Umehara and Abe do not explicitly teach wherein the processor is further configured to, based on a motion speed included in the motion information move the display viewpoint area of the content based on the first direction. However, this is known in the art as taught by Nagao el al., hereinafter Nagao. Nagao discloses a display control method in which if the rotational motion exceeds a predetermined threshold, then the motion is considered detected ([0110]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Nagao into Scott, Umehara and Abe because Scott, Umehara and Abe disclose a method of controlling the display of an image and Nagao further discloses the control is recognized after a predetermined threshold for the purpose of desensitize the control signal. 
Claim 15 is a method claim with limitation similar to claim 3, therefore, is similarly rejected as claim 3.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and Abe (US 2013/0167069), and further in view of Kang (US 2017/0017304).
As per claim 4, Scott, Umehara and Abe demonstrated all the elements as disclosed in claim 1. 
It is noted Scott, Umehara and Abe do not explicitly teach wherein the processor is further configured to move the display viewpoint area of the content at a predetermined speed based on the first direction.  
However, this is known in the art as taught by Kang. Kang discloses a display control method in which the display of a screen changes corresponds to the input at a predetermined direction at a predetermined speed ([0097]).

Claim 16 is a method claim with limitation similar to claim 4, therefore, is similarly rejected as claim 4.

Response to Arguments
Applicant’s arguments, see Amendment, filed August 16, 2021, with respect to the rejection(s) of claims 1, 10 and 13 under Scott et al. (US 9,881,425) and Umehara et al. (US 2014/0368426), and further in view of Kawahara et al. (US 2014/0208260) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott et al. in view of Umehara et al., and further in view of Abe (US 2013/0167069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/           Primary Examiner, Art Unit 2616                                                                                                                                                                                                       September 11, 2021